Exhibit 99(1) HESS CORPORATION Investor Contact:Jay Wilson (212) 536-8940 Media Contact:Jon Pepper (212) 536-8550 News Release HESS REPORTS ESTIMATED RESULTS FOR THE FIRST QUARTER OF 2012 First Quarter Highlights: · Net income was $545 million, compared with $929 million in the first quarter of 2011 · Net income excluding items affecting comparability between periods was $509 million, compared with $619 million in the first quarter of 2011 · Oil and gas production was 397,000 barrels of oil equivalentper day, compared with 399,000 in the first quarter of 2011 NEW YORK, April 25, 2012 Hess Corporation (NYSE: HES) reported net income of $545million for the first quarter of 2012 compared with $929 million for the first quarter of 2011.The after-tax income (loss) by major operating activity was as follows: Three Months Ended March 31, (unaudited) (In millions, except per share amounts) Exploration and Production $ $ Marketing and Refining 11 39 Corporate ) ) Interest expense ) ) Net income attributable to Hess Corporation $ $ Net income per share (diluted) $ $ Weighted average number of shares (diluted) Note: See the following page for a table of items affecting comparability of earnings between periods. Exploration and Production earnings were $635 million in the first quarter of 2012 compared with $979 million in the first quarter of 2011.The Corporation’s average worldwide crude oil selling price, including the effect of hedging, was $89.92 per barrel, up from $87.22 per barrel in the same quarter a year ago.The average worldwide natural gas selling price was $6.23 per mcf in the first quarter of 2012, up from $5.84 per mcf in the first quarter of 2011.First quarter 1 oil and gas production was 397,000 barrels of oil equivalent per day compared with 399,000 barrels of oil equivalent per day in the first quarter a year ago. Marketing and Refining earnings were $11 million in the first quarter of 2012 compared with $39 million in the same period in 2011.Marketing earnings, reflecting the impact of a mild winter on energy marketing operations, were $22 million in the first quarter of 2012 compared with $68 million in the first quarter of 2011.Refining operations incurred a loss of $6 million in the first quarter of 2012, compared with a loss of $48 million in the first quarter a year ago.Trading results were a loss of $5 million in the first quarter of 2012, compared with income of $19 million in the first quarter of last year. The following table reflects the total after-tax income (expense) of items affecting comparability of earnings between periods: Three Months Ended March 31, (unaudited) (Millions of dollars) Exploration and Production $ 36 $ First quarter 2012 results included a gain of $36 million related to the sale of the Corporation’s interest in the Snohvit Field, offshore Norway. Net cash provided by operating activities was $988 million in the first quarter of 2012, compared with $1,135 million in the same quarter of 2011.Capital and exploratory expenditures were $1,986 million, of which $1,963 million related to Exploration and Production operations.Capital and exploratory expenditures for the first quarter of 2011 were $1,186 million, of which $1,173 million related to Exploration and Production operations. At March 31, 2012, cash and cash equivalents totaled $396 million compared with $351million at December 31, 2011.Total debt was $6,978 million at March 31, 2012 and $6,057 million at December 31, 2011.The Corporation’s debt to capitalization ratio at March 31, 2012 was 26.7 percent compared with 24.6 percent at the end of 2011. 2 Hess Corporation will review first quarter financial and operating results and other matters on a webcast at 10 a.m. today.For details about the event, refer to the Investor Relations section of our website at www.hess.com. Hess Corporation, with headquarters in New York, is a global integrated energy company engaged in the exploration, production, purchase, transportation and sale of crude oil and natural gas, as well as the production and sale of refined petroleum products. More information on Hess Corporation is available at www.hess.com. Forward-looking Statements Certain statements in this release may constitute "forward-looking statements" within the meaning of Section 21E of the United States Securities Exchange Act of 1934, as amended, and Section 27A of the United States Securities Act of 1933, as amended. Forward-looking statements are subject to known and unknown risks and uncertainties and other factors which may cause actual results to differ materially from those expressed or implied by such statements, including, without limitation, uncertainties inherent in the measurement and interpretation of geological, geophysical and other technical data. 3 HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES SUPPLEMENTAL FINANCIAL DATA (UNAUDITED) (IN MILLIONS OF DOLLARS) First First Fourth Quarter Quarter Quarter Income Statement Revenues and Non-operating Income Sales (excluding excise taxes) and other operating revenues $ $ $ Income (loss) from equity investment in HOVENSA L.L.C. - ) ) Other, net 65 31 Total revenues and non-operating income Costs and Expenses Cost of products sold (excluding items shown separately below) Production expenses Marketing expenses Exploration expenses, including dry holes and lease impairment Other operating expenses 41 42 44 General and administrative expenses Interest expense 99 93 Depreciation, depletion and amortization Total costs and expenses Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) ) Less: Net income (loss) attributable to noncontrolling interests 15 45 (3 ) Net income (loss) attributable to Hess Corporation $ $ $ ) Supplemental Income Statement Information Foreign currency gains (losses), after-tax $ 9 $ (3 ) $ (8 ) Capitalized interest 5 2 5 Cash Flow Information Net cash provided by operating activities (a) $ (b) $ $ Capital and Exploratory Expenditures Exploration and Production United States $ $ $ International Total Exploration and Production Marketing, Refining and Corporate 23 13 51 Total Capital and Exploratory Expenditures $ $ $ Exploration expenses charged to income included above United States $ 37 $ 42 $ 51 International 71 62 70 $ $ $ (a) Includes changes in working capital. (b) Net of payments to HOVENSA L.L.C. totaling $487 million to fully fund our share of previously accrued refining shutdown costs. 4 HESS CORPORATION AND CONSOLIDATED SUBSIDIARIES SUPPLEMENTAL FINANCIAL DATA (UNAUDITED) (IN MILLIONS OF DOLLARS) March 31, December 31, Balance Sheet Information Cash and cash equivalents $ $ Other current assets Investments Property, plant and equipment – net Other long-term assets Total assets $ $ Short-term debt and current maturities of long-term debt $
